DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
In regards to the claims, the cited prior art fails to teach, an acknowledgment from the WLAN that the transmitted information related to the set of WWAN QoS attributes for the at least one bearer to be aggregated between the WWAN and the WLAN has been received.
Prior art Cho et al. (US Publication 2015/0382264 A1) teaches, in step S110 of figure 15, if the eNB determines U-plane separation to be appropriate based on the measurement result reported by the multi-RAT device, the eNB informs the MME and new entity about the determination. The entity of the LTE system determines appropriateness of U-plane separation by taking account of U-plane separation event of the eNB, measurement result, QoS of each bearer held by the corresponding multi-RAT device and air/network load of each RAT system, etc. The QoS may include a quality class identifier (QCI), allocation and retention priority (ARP), bit rate or traffic per bearer, and bit rates of traffic per group of bearers (see paragraph 134).
Prior art Zhu et al. (US Publication 2015/0264726 A1) teaches, bearers may be separately routed, in which case bearers are individually routed among one of the available radio access technologies (i.e., LTE or WLAN). A single bearer may be split .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY P PATEL whose telephone number is (571)272-3086.  The examiner can normally be reached on M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 571-272-7969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/JAY P PATEL/Primary Examiner, Art Unit 2466